Order entered November 6, 2013




                                            In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-13-00839-CR

                             TOREY LAQUON BOYKIN, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 366th Judicial District Court
                                     Collin County, Texas
                            Trial Court Cause No. 366-82130-2012

                                           ORDER
         The Court GRANTS appellant’s November 5, 2013 second motion for extension of time

to file appellant’s brief.

         We ORDER appellant to file the brief within THIRTY (30) DAYS from the date of this

order.


                                                     /s/   LANA MYERS
                                                           JUSTICE